WHATLEY, Judge.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find merit only in appellate counsel’s argument that the trial court erred in denying the motion to correct sentencing error filed pursuant to Florida Rule ' of Criminal Procedure 3.800(b)(2).
The trial court improperly imposed the following discretionary costs without oral pronouncement and citation of authority in the two cases referenced by Parham’s rule 3.800(b)(2) motion: $2.00 for the Criminal Justice Education by Municipalities and Counties pursuant to section 938.15, Florida Statutes (2003); a $150 court facility fee pursuant to section 939.18; and a $22 fine pursuant to section 775.083. See Reyes v. State, 655 So.2d 111, 115 (Fla. 2d DCA 1995). In addition, the trial court improperly imposed investigative costs of $100 and $30 without the requisite documentation. See § 938.27(1), Fla. Stat. (2003); Ubertaccio v. State, 892 So.2d 507 (Fla. 2d DCA 2004).
Accordingly, we strike the aforementioned costs in circuit court case numbers CRC043-00113 and CRC04-00962 but otherwise affirm Parham’s convictions and sentences.
SALCINES and WALLACE, JJ,, Concur.